UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-10567
                          Summary Calendar

   THE MONEY STORE INVESTMENT CORP., A New Jersey Corporation,

                                                Plaintiff-Appellee,

                               VERSUS

                   FIVE STAR HOTEL CORP., ET AL.,

                                                        Defendants,


           Appeal from the United States District Court
                for the Northern District of Texas
                         (3:98-CV-1905-T)

                          December 16, 1999

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

      Appellants, who executed guaranty agreements guaranteeing the

obligation of the Five Star Hotel Corporation, challenge the

district court’s summary judgment against them on their guaranty

agreements.    We find no error and affirm.

      Appellants do not challenge the fact that Five Star defaulted

on the underlying note or that they signed guaranty agreements

guaranteeing Five Star’s obligation.    Rather, they argue that the

district court erred in rejecting their affirmative defense that


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the Money Store failed to perfect a security interest in the real

property securing the underlying indebtedness and thereby failed to

protect and preserve the value of the collateral.              The district

court correctly rejected this defense as a matter of law because

the clear language of the guaranty agreements which appellants

signed excluded such a defense to the guarantors.

       We are also satisfied that the district court did not abuse

its discretion in denying the guarantors’ motion for continuance to

conduct additional discovery.         Appellants conducted little or no

discovery in the seven months the suit was pending.                Also, the

appellants did not present plausible support for their belief that

they    would   discover   material       that   would   provide   them   with

ammunition that would defeat the summary judgment. A non-movant in

the position of the appellants cannot rely on vague assertions that

discovery will produce needed but unspecified facts. Washington v.

Allstate Insur. Co., 901 F.2d 1281, 1285 (5th Cir. 1990).

       AFFIRMED.




                                      2